Title: Continental Congress Motion on the Promotion of Brigadiers, [16–19 December 1782]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, December 16–19, 1782]
That the Secretary at War report to Congress on friday next the number of additional promotion of Brigadiers requisite to the service of the ensuing Campaign; and the names and dates of Commissions of such Cols & Lt Cols Command[an]ts as stand next in order of promotion; and that Congress then proceed to the election of the necessary Brigadiers.
